        Case 4:21-po-05047-JTJ Document 12 Filed 03/01/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                 21-PO-5047-GF-JTJ

             Plaintiff,                    VIOLATION:
                                           9712202
      vs.                                  Location Code: M13

 PATEL D. VISHAL,                          ORDER

             Defendant.


      Based upon the unopposed motion of the United States and for good cause

appearing,

      IT IS HEREBY ORDERED that the defendant shall pay a total fine amount

of $240 ($210 fine and $30 processing fee) for violation number 9712202.

Payment is due on or before April 1, 2021. Payment(s) should be mailed to the

following address:

      Central Violations Bureau
      P.O. Box 71363
      Philadelphia, PA 19176-1363

      The check(s) should be made out to the U.S. Courts - CVB. Defendant may

also pay online at www.cvb.uscourts.gov.
        Case 4:21-po-05047-JTJ Document 12 Filed 03/01/21 Page 2 of 2



      IT IS ALSO ORDERED that violation 9712202 is AMENDED to reflect a

violation of 36 C.F.R. 2.34(a)(4), Disorderly Conduct.

      IT IS FURTHER ORDERED that the bench trial in the above captioned

matter, currently scheduled for March 4, 2021, is VACATED.

      DATED this 1st day of March, 2021.




                                        2
